DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,819,316; which issued on Oct. 27, 2020; has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment received on 11/22/2021 has been reviewed and considered with the following results:
As to the prior rejection to the specification.  Applicants’ amendment has overcome the rejection, as such; the rejection has been withdrawn.


Claim Objections
Claim 5 is objected to because of the following informalities:  line 3 “a second control signal” should be changed to --the first control signal--, for example, as shown in Fig. 2 there is only one single control signal CK, which is referred to as a first control signal.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-13 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  For example, the claims recite a structure of several transistors, which are partially connected together, but they do not adequately form any operative circuit.  Therefore, the recited circuit of the invention is inoperative circuit and lacks utility.
	The following drawing is a graph of Claim 1:

    PNG
    media_image1.png
    543
    1128
    media_image1.png
    Greyscale

a structure of several transistors and switches, which are partially connected together, but they do not adequately form any operative circuit.  Therefore, the recited circuit of the invention is inoperative circuit and lacks utility.
The following drawing is a graph of Claim 14:

    PNG
    media_image2.png
    628
    1040
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1, 2, 4-10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer (US 7,271,623).
With regard to Claim 1, Palmer teaches in Fig. 5 a circuit for comparing two signals at a first input and a second input of a comparator, comprising a first transistor group that comprises a first transistor having a drain coupled to a first node, and a second transistor (M0) having a source coupled to 

    PNG
    media_image3.png
    1084
    790
    media_image3.png
    Greyscale

With regard to Claim 2, wherein: the first transistor conducts current to the first node in response to a first differential signal from the first input of the comparator; the second transistor conducts current from the first node in response to the first differential signal; the third transistor 
With regard to Claim 4, wherein the first switch is turned on in response to a first control signal (clkN) having a voltage at a logic low level.
With regard to Claim 5, wherein the first switch is turned off in response to a second control signal (clkN) having a voltage at a logic high level.
With regard to Claim 6, wherein: the first node and the second node are electrically connected to each other through the first switch when the first switch is turned on; and the first node and the second node are electrically disconnected from each other when the first switch is turned off.
With regard to Claim 7, wherein: voltages of the first node and the second node are equal to each other when the first switch is turned on.
With regard to Claim 8, the circuit further comprising: a control transistor having a source coupled to both drains of the second transistor and the fourth transistor.
With regard to Claim 9, the circuit further comprising a latch coupled to sources of the first transistor and the third transistor, wherein: the latch comprises: a pair of transistors; and a pair of inverters each output of which is coupled to a differential output of the comparator (ampP’ and ampN’).
With regard to Claim 10, wherein the first switch comprises a p-type metal-oxide-semiconductor (PMOS) transistor.
With regard to Claim 14, Palmer teaches in Fig. 5 a circuit for comparing two signals at a first input and a second input of a comparator, comprising a first transistor group that comprises a first transistor having a drain coupled to a first node, and a second transistor (M0) having a source coupled to the first node and having a gate coupled to the first input (ampP); a second transistor group that comprises a third transistor having a drain coupled to a second node, and a fourth transistor (M1) having 

    PNG
    media_image4.png
    889
    681
    media_image4.png
    Greyscale

With regard to Claim 15, wherein: the first switch, when turned on, directly couples the first node to the power supply; and the second switch, when turned on, directly couples the second node to the power supply.
With regard to Claim 16, the circuit further comprising: a fourth node (a junction node between the first switch and the power supply) that is coupled to the first node through the first switch.
.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebara et al. (US 7,570,082, hereinafter referred to as Gebara).
With regard to Claim 19, Gebara teaches in Fig. 1 an associated method of a comparator that compares two differential signals, comprising step of sending a first control signal (CLK at logic level Low) to the comparator to turn off the comparator; turning on, in response to the first control signal, both (a) a first switch (P3) connected directly between a first node (node between N1 and P1) and a power supply (VDD) in the comparator and (b) a second switch (P4) connected directly between a second node (node between N2 and P2) and the power supply in the comparator; providing a first differential signal to the comparator, wherein voltage of the first differential signal is determined based on the voltage of the first node and a first input voltage (IN_N); and providing a second differential signal (IN_P) to the comparator, wherein voltage of the second differential signal is determined based on the voltage of the second node and a second input voltage.
With regard to Claim 20, the method further comprising step of sending a second control signal (CLK at logic level High) to the comparator to turn on the comparator; turning off, in response to the second control signal, both the first switch (P3) and the second switch (P4); providing, in response to the second control signal, a ground voltage to the first node (when transistors N1, N3 and N5 are in conducting state); providing, in response to the second control signal, the ground voltage to the second node (when transistors N2, N4 and N5 are in conducting state); providing the first input voltage to the first differential signal; providing the second input voltage to the second differential signal; comparing the first input voltage with the second input voltage to generate a difference between the first input voltage and the second input voltage; and generating at least one output of the comparator (OUT_N or OUT_P) based on the difference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Sing et al. (US Patent 8,120,385; hereinafter referred to as Sing).
Palmer teaches in Fig. 5 a circuit for comparing two signals at a first input and a second input of a comparator as recited in claim 1.  The Palmer’s circuit meets all of the claimed limitations except for not disclosing “wherein: the first input is coupled to a first capacity array; and the second input is coupled to a second capacity array”.  Sing teaches in Fig. 1 a similar comparator including the first input is coupled to a first capacity array; and the second input is coupled to a second capacity array”, as recited in the Claim.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention/ to implement the first and second capacity arrays coupled to the first and second inputs; respectively, in order to reduce the effect of kickback in the comparator circuit.

Response to Applicant’s Remarks
Applicants’ remarks with respect to the prior art rejections to the claims, mailed on 11/22/2021, have been considered but are moot in view of the new ground(s) of rejection, as discussed above in sections 6 through 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 4, 2021